BRADLEY, J.,
Defendants appealed the order of this court allowing plaintiff a new trial. The matter had been tried by judge and jury by the Honorable Edward Lawhorne and resulted in a verdict *619in favor of plaintiff. It is the form and substance of the jury decision that compelled the new trial order.
Plaintiff was a passenger in a car driven by defendant Elena Papadopoulou, owned by her father, also a defendant, and alleged injuries when the vehicle left Route 1-95 and struck a guard rail. Plaintiff alleged medical and dental injuries; the latter, alleging a temporomandibular joint injury, was closely contested by defendants.
The jury announced their verdict, “in the amount of $11,666 of total medical bills.” When the trial judge questioned the verdict the foreman reported that it was “$11,666 of the total medical bills.” Judge Lawhorne responded, “Oh, I see. So you’ve $11,666 period out of_and that was measured against the medical bills?” The foreman answered “yes.” (N.T. November 27, 1991, at 58, 59).
Although this writer did not preside at the trial, the circumstances of the jury award in this case hardly convinces one that the jury understood and considered all of the elements of damage charged by the trial judge. While defendant argues that the jury award could be interpreted to allow pain and suffering recovery since hardly any mix of the medical bills seems to justify the $11,666 verdict, it seems that the award for the parties really indicates confusion on the part of the jury which regrettably requires a new trial.
Where an award indicates that a jury failed to follow or misunderstood the legal instruction, a new trial should be granted. Dattola v. Bart, 228 Pa. 134, 135 A. 736 (1927); Riddle v. Anderson, 85 Pa. Commw. 187, 481 *620A.2d 382 (1984); Pape v. Short, 199 Pa. Super. 617, 186 A.2d 431 (1962).
The verdict in this case cannot be explained in any way that satisfies this court that the jury was aware of the proper legal principles to apply. A new trial was ordered.